      Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 1 of 23




                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

Thomas Merritt,                              Case No.:

               Plaintiff,

      vs.                                    COMPLAINT

Experian Information Solutions, Inc.,
an Ohio corporation,                         JURY TRIAL DEMAND
Equifax Information Services, LLC,
a Georgia limited liability,
Trans Union, LLC,
a Delaware limited liability,
Barclays Bank Delaware,
a foreign corporation,
Discover Financial Services, LLC,
a foreign limited liability company,
Macy Retail Holdings, Inc.,
a foreign corporation, and
Navy Federal Credit Union,
a foreign corporation,

               Defendants.



      NOW COMES THE PLAINTIFF, THOMAS MERRITT, BY AND

THROUGH COUNSEL, Daniel Brennan, Esq., and for his Complaint against the

Defendants, pleads as follows:

                                 JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.


                                         1
   Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 2 of 23




2. This is an action brought by a consumer for violation of the Fair Credit

   Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).



                                  VENUE

3. The transactions and occurrences which give rise to this action occurred in the

   City of Duluth, Gwinnett County, Georgia.

4. Venue is proper in the Northern District of Georgia, Atlanta Division.



                                 PARTIES

5. Plaintiff is a natural person residing in City of Duluth, Gwinnett County,

   Georgia.

6. The Defendants to this lawsuit are:

      a. Experian Information Solutions, Inc. (“Experian”) is an Ohio

         corporation that conducts business in the State of Georgia.

      b. Equifax Information Services, LLC (“Equifax”) is a Georgia limited

         liability company that conducts business in the State of Georgia;

      c. Trans Union, LLC (“Trans Union”) is a Delaware limited liability

         company that conducts business in the State of Georgia;

      d. Barclays Bank Delaware (“Barclays”) is a foreign corporation that

         conducts business in the State of Georgia;


                                      2
   Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 3 of 23




      e. Discover Financial Services, LLC (“Discover”) is a foreign limited

          liability that conducts business in the State of Georgia;

      f. Macy’s Retail Holdings, Inc. (“Macy’s”) is a foreign corporation that

          conducts business in the State of Georgia; and

      g. Navy Federal Credit Union (“Navy Federal”) is a foreign corporation

          that conducts business in the State of Georgia.



                       GENERAL ALLEGATIONS

7. Barclays, Discover, Macy’s and Navy Federal (collectively “Furnishers”) are

   reporting fraudulent tradelines (“False Tradelines”) on Plaintiff’s Experian,

   Equifax and Trans Union (“CRAs”) credit disclosures.

8. Specifically, Barclays is reporting its tradeline on Plaintiff’s Experian credit

   disclosure.

9. Discover is reporting its tradeline on Plaintiff’s Experian and Equifax credit

   disclosures.

10.Macy’s is reporting its tradeline on Plaintiff’s Equifax credit disclosure.

11.Navy Federal is reporting two tradelines on Plaintiff’s Experian credit

   disclosures. Navy Federal is reporting its first tradeline with a balance of

   $38,573.00 (“First Navy Tradeline”). Navy Federal is reporting its second

   with a balance of $1,641.00 (“Second Navy Tradeline”). Furthermore, Navy


                                       3
   Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 4 of 23




   Federal is reporting the First Navy Tradeline on Plaintiff’s Trans Union credit

   disclosure and the Second Navy Tradeline on Plaintiff’s Equifax credit

   disclosure.

12.The accounts reflected by the False Tradelines do not belong to Plaintiff as he

   is a victim of identity theft.

13.The False Tradelines should not be reporting on Plaintiff’s credit files.

14.In 2013, someone used Plaintiff’s Social Security Number to open several

   fraudulent accounts with the Furnishers.

15.In June 2019, Plaintiff obtained his credit files and discovered the False

   Tradelines reported by the Furnishers.

16.On June 19, 2019, Plaintiff filed a police report with the Gwinnett County

   Police Department.

17.On June 30, 2020, Plaintiff obtained his Trans Union credit disclosure and

   noticed the False First Navy Tradeline still reporting.

18.On July 27, 2020, Plaintiff obtained his Experian credit disclosure. While

   reviewing his credit disclosure, he noticed the False Barclays Tradeline, False

   Discover Tradeline and both False Navy Federal Tradelines still reporting.

19.On July 28, 2020, Plaintiff obtained his Equifax credit disclosure. While

   reviewing his credit disclosure, he noticed the False Discover Tradeline, False

   Macy’s Tradeline and False Second Navy Tradeline still reporting.


                                       4
   Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 5 of 23




20.On or about October 26, 2020, Plaintiff, through Credit Repair Lawyers of

   America, submitted letters to the CRAs, disputing the False Tradelines.

21.In his dispute letters, Plaintiff explained that the accounts reflected by the

   False Tradelines are fraudulent and do not belong to him as he is a victim of

   identity theft. He attached a copy of his police report and asked the CRAs to

   delete the False Tradelines.

22.The CRAs forwarded Plaintiff’s consumer dispute to the Furnishers. The

   Furnishers received Plaintiff’s consumer dispute from the CRAs.

23.In response to Plaintiff’s dispute, the Furnishers incorrectly verified to the

   CRAs that its reporting of its False Tradelines were accurate.

24.On December 7, 2020, Plaintiff obtained his Trans Union credit disclosure,

   which showed that Trans Union and Navy Federal failed or refused to delete

   the False First Navy Tradeline.

25.On December 8, 2020, Plaintiff obtained his Experian and Equifax credit

   disclosures. The disclosures showed that Experian, Equifax and the Furnishers

   failed or refused to delete the False Tradelines.

26.As a direct and proximate cause of the Defendants’ negligent and/or willful

   failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681,

   et seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also

   experienced undue stress and anxiety due to Defendants’ failure to correct the


                                       5
    Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 6 of 23




    errors in his credit file or improve his financial situation by obtaining new or

    more favorable credit terms as a result of the Defendants’ violations of the

    FCRA.



                                   COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                      BARCLAYS

 27. Plaintiff realleges the above paragraphs as if recited verbatim.

 28.After being informed by Experian of Plaintiff’s consumer dispute of the False

    Tradeline, Barclays negligently failed to conduct a proper investigation of

    Plaintiff’s dispute as required by 15 USC 1681s-2(b).

 29.Barclays negligently failed to review all relevant information available to it

    and provided by Experian in conducting its reinvestigation as required by 15

    USC 1681s-2(b) and failed to direct Experian to delete the False Tradeline.

 30.The False Tradeline is inaccurate and creates a misleading impression on

    Plaintiff’s consumer credit file with Experian to which it is reporting such

    tradeline.

 31.As a direct and proximate cause of Barclays’s negligent failure to perform its

    duties under the FCRA, Plaintiff has suffered damages, mental anguish,

    suffering, humiliation, and embarrassment.



                                        6
      Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 7 of 23




   32.Barclays is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 USC 1681o.

   33.Plaintiff has a private right of action to assert claims against Barclays arising

      under 15 USC 1681s-2(b).


      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against the Defendant Barclays for damages, costs, interest, and attorneys’ fees.



                                     COUNT II

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                       BARCLAYS

   34. Plaintiff realleges the above paragraphs as if recited verbatim.

   35.After being informed by Experian that Plaintiff disputed the accuracy of the

      information it was providing, Barclays willfully failed to conduct a proper

      reinvestigation of Plaintiff’s dispute, and willfully failed to direct Experian to

      delete the False Tradeline.

   36.Barclays willfully failed to review all relevant information available to it and

      provided by Experian as required by 15 USC 1681s-2(b).




                                           7
      Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 8 of 23




   37.As a direct and proximate cause of Barclays’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   38.Barclays is liable to Plaintiff for either statutory damages or actual damages

      he has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier of fact, together with an award of punitive damages in

      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees and costs he may recover therefore pursuant to 15 USC 1681n.


      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against the Defendant Barclays for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.



                                    COUNT III

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                       DISCOVER

   39. Plaintiff realleges the above paragraphs as if recited verbatim.

   40.After being informed by Experian and Equifax of Plaintiff’s consumer dispute

      of the False Tradeline, Discover negligently failed to conduct a proper

      investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).




                                          8
      Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 9 of 23




   41.Discover negligently failed to review all relevant information available to it

      and provided by Experian and Equifax in conducting its reinvestigation as

      required by 15 USC 1681s-2(b) and failed to direct Experian and Equifax to

      delete the False Tradeline.

   42.The False Tradeline is inaccurate and creates a misleading impression on

      Plaintiff’s consumer credit file with Experian and Equifax to which it is

      reporting such tradeline.

   43.As a direct and proximate cause of Discover’s negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   44.Discover is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 USC 1681o.

   45.Plaintiff has a private right of action to assert claims against Discover arising

      under 15 USC 1681s-2(b).


      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against the Defendant Discover for damages, costs, interest, and attorneys’ fees.



                                    COUNT IV



                                          9
     Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 10 of 23




 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                       DISCOVER

   46. Plaintiff realleges the above paragraphs as if recited verbatim.

   47.After being informed by Experian and Equifax that Plaintiff disputed the

      accuracy of the information it was providing, Discover willfully failed to

      conduct a proper reinvestigation of Plaintiff’s dispute, and willfully failed to

      direct Experian and Equifax to delete the False Tradeline.

   48.Discover willfully failed to review all relevant information available to it and

      provided by Experian and Equifax as required by 15 USC 1681s-2(b).

   49.As a direct and proximate cause of Discover’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   50.Discover is liable to Plaintiff for either statutory damages or actual damages

      he has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier of fact, together with an award of punitive damages in

      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees and costs he may recover therefore pursuant to 15 USC 1681n.


      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against the Defendant Discover for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.


                                         10
   Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 11 of 23




                                  COUNT V

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                        MACY’S

 51. Plaintiff realleges the above paragraphs as if recited verbatim.

 52.After being informed by Equifax of Plaintiff’s consumer dispute of the False

    Tradeline, Macy’s negligently failed to conduct a proper investigation of

    Plaintiff’s dispute as required by 15 USC 1681s-2(b).

 53.Macy’s negligently failed to review all relevant information available to it and

    provided by Equifax in conducting its reinvestigation as required by 15 USC

    1681s-2(b) and failed to direct Equifax to delete the False Tradeline.

 54.The False Tradeline is inaccurate and creates a misleading impression on

    Plaintiff’s consumer credit file with Equifax to which it is reporting such

    tradeline.

 55.As a direct and proximate cause of Macy’s’ negligent failure to perform its

    duties under the FCRA, Plaintiff has suffered damages, mental anguish,

    suffering, humiliation, and embarrassment.

 56.Macy’s is liable to Plaintiff by reason of its violations of the FCRA in an

    amount to be determined by the trier of fact together with his reasonable

    attorneys’ fees pursuant to 15 USC 1681o.



                                       11
     Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 12 of 23




   57.Plaintiff has a private right of action to assert claims against Macy’s arising

      under 15 USC 1681s-2(b).

      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against the Defendant Macy’s for damages, costs, interest, and attorneys’ fees.



                                    COUNT VI

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                        MACY’S

   58. Plaintiff realleges the above paragraphs as if recited verbatim.

   59.After being informed by Equifax that Plaintiff disputed the accuracy of the

      information it was providing, Macy’s willfully failed to conduct a proper

      reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to

      delete the False Tradeline.

   60.Macy’s willfully failed to review all relevant information available to it and

      provided by Equifax as required by 15 USC 1681s-2(b).

   61.As a direct and proximate cause of Macy’s’ willful failure to perform its duties

      under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,

      humiliation, and embarrassment.

   62.Macy’s is liable to Plaintiff for either statutory damages or actual damages he

      has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier of fact, together with an award of punitive damages in
                                         12
     Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 13 of 23




      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees and costs he may recover therefore pursuant to 15 USC 1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against the Defendant Macy’s for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.


                                   COUNT VII

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                    NAVY FEDERAL

   63. Plaintiff realleges the above paragraphs as if recited verbatim.

   64.After being informed by the CRAs of Plaintiff’s consumer dispute of the False

      Tradelines, Navy Federal negligently failed to conduct a proper investigation

      of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

   65.Navy Federal negligently failed to review all relevant information available

      to it and provided by the CRAs in conducting its reinvestigation as required

      by 15 USC 1681s-2(b) and failed to direct the CRAs to delete the False

      Tradelines.

   66.The False Tradelines are inaccurate and creates a misleading impression on

      Plaintiff’s consumer credit file with the CRAs to which it is reporting such

      tradelines.




                                         13
     Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 14 of 23




   67.As a direct and proximate cause of Navy Federal’s negligent failure to perform

      its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   68.Navy Federal is liable to Plaintiff by reason of its violations of the FCRA in

      an amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 USC 1681o.

   69.Plaintiff has a private right of action to assert claims against Navy Federal

      arising under 15 USC 1681s-2(b).

      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against the Defendant Navy Federal for damages, costs, interest, and attorneys’ fees.



                                   COUNT VIII

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                    NAVY FEDERAL

   70. Plaintiff realleges the above paragraphs as if recited verbatim.

   71.After being informed by the CRAs that Plaintiff disputed the accuracy of the

      information it was providing, Navy Federal willfully failed to conduct a

      proper reinvestigation of Plaintiff’s dispute, and willfully failed to direct the

      CRAs to delete the False Tradelines.

   72.Navy Federal willfully failed to review all relevant information available to it

      and provided by the CRAs as required by 15 USC 1681s-2(b).
                                         14
     Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 15 of 23




   73.As a direct and proximate cause of Navy Federal’s willful failure to perform

      its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   74.Navy Federal is liable to Plaintiff for either statutory damages or actual

      damages he has sustained by reason of its violations of the FCRA in an amount

      to be determined by the trier of fact, together with an award of punitive

      damages in the amount to be determined by the trier of fact, as well as for

      reasonable attorneys’ fees and costs he may recover therefore pursuant to 15

      USC 1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against the Defendant Navy Federal for the greater of statutory or actual damages,

plus punitive damages, along with costs, interest, and attorneys’ fees.

                                    COUNT IX

  NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY EXPERIAN

   75.Plaintiff realleges the above paragraphs as if recited verbatim.

   76.Defendant Experian prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   77.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.
                                         15
     Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 16 of 23




   78.Experian negligently failed to maintain and/or follow reasonable procedures

      to assure maximum possible accuracy of the information it reported to one or

      more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   79. After receiving Plaintiff’s consumer dispute to the False Tradelines, Experian

      negligently failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.

   80.As a direct and proximate cause of Experian’s negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   81.Experian is liable to Plaintiff by reason of its violation of the FCRA in an

      amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 USC 1681o.

      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against Experian for actual damages, costs, interest, and attorneys’ fees.


                                     COUNT X

   WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY EXPERIAN

   82.Plaintiff realleges the above paragraphs as if recited verbatim.




                                         16
     Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 17 of 23




   83.Defendant Experian prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   84.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   85.Experian willfully failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information that it reported to one

      or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   86. After receiving Plaintiff’s consumer dispute to the False Tradelines, Experian

      willfully failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.

   87.As a direct and proximate cause of Experian’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   88.Experian is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 USC 1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against Defendant Experian for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.


                                         17
  Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 18 of 23




                                 COUNT XI

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY EQUIFAX

89.Plaintiff realleges the above paragraphs as if recited verbatim.

90.Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.

91.Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

92.Equifax negligently failed to maintain and/or follow reasonable procedures to

   assure maximum possible accuracy of the information it reported to one or

   more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

93. After receiving Plaintiff’s consumer dispute to the False Tradelines, Equifax

   negligently failed to conduct a reasonable reinvestigation as required by 15

   U.S.C. 1681i.

94.As a direct and proximate cause of Equifax’s negligent failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.




                                      18
     Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 19 of 23




   95.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

      amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 USC 1681o.

      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against Equifax for actual damages, costs, interest, and attorneys’ fees.


                                    COUNT XII

    WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY EQUIFAX

   96.Plaintiff realleges the above paragraphs as if recited verbatim.

   97.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   98.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   99.Equifax willfully failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information that it reported to one

      or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   100.      After receiving Plaintiff’s consumer dispute to the False Tradelines,

      Equifax willfully failed to conduct a reasonable reinvestigation as required by

      15 U.S.C. 1681i.


                                          19
     Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 20 of 23




   101.      As a direct and proximate cause of Equifax’s willful failure to perform

      its duties under the FCRA, Plaintiff has suffered actual damages, mental

      anguish and suffering, humiliation, and embarrassment.

   102.      Equifax is liable to Plaintiff by reason of its violations of the FCRA in

      an amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 USC 1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against Defendant Equifax for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.

                                    COUNT XIII

  NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY TRANS UNION

   103.      Plaintiff realleges the above paragraphs as if recited verbatim.

   104.      Defendant Trans Union prepared, compiled, issued, assembled,

      transferred, published, and otherwise reproduced consumer reports regarding

      Plaintiff as that term is defined in 15 USC 1681a.

   105.      Such reports contained information about Plaintiff that was false,

      misleading, and inaccurate.

   106.      Trans Union negligently failed to maintain and/or follow reasonable

      procedures to assure maximum possible accuracy of the information it



                                         20
     Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 21 of 23




      reported to one or more third parties pertaining to Plaintiff, in violation of 15

      USC 1681e(b).

   107.      After receiving Plaintiff’s consumer dispute to the False Tradeline,

      Trans Union negligently failed to conduct a reasonable reinvestigation as

      required by 15 U.S.C. 1681i.

   108.      As a direct and proximate cause of Trans Union’s negligent failure to

      perform its duties under the FCRA, Plaintiff has suffered actual damages,

      mental anguish and suffering, humiliation, and embarrassment.

   109.      Trans Union is liable to Plaintiff by reason of its violation of the FCRA

      in an amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 USC 1681o.

      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against Trans Union for actual damages, costs, interest, and attorneys’ fees.


                                   COUNT XIV

   WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY TRANS UNION

   110.      Plaintiff realleges the above paragraphs as if recited verbatim.

   111.      Defendant Trans Union prepared, compiled, issued, assembled,

      transferred, published, and otherwise reproduced consumer reports regarding

      Plaintiff as that term is defined in 15 USC 1681a.


                                          21
     Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 22 of 23




   112.      Such reports contained information about Plaintiff that was false,

      misleading, and inaccurate.

   113.      Trans Union willfully failed to maintain and/or follow reasonable

      procedures to assure maximum possible accuracy of the information that it

      reported to one or more third parties pertaining to Plaintiff, in violation of 15

      USC 1681e(b).

   114.      After receiving Plaintiff’s consumer dispute to the False Tradeline,

      Trans Union willfully failed to conduct a reasonable reinvestigation as

      required by 15 U.S.C. 1681i.

   115.      As a direct and proximate cause of Trans Union’s willful failure to

      perform its duties under the FCRA, Plaintiff has suffered actual damages,

      mental anguish and suffering, humiliation, and embarrassment.

   116.      Trans Union is liable to Plaintiff by reason of its violations of the FCRA

      in an amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 USC 1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against Defendant Trans Union for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.


                                 JURY DEMAND

      Plaintiff hereby demands a trial by Jury.
                                          22
    Case 1:21-cv-00510-JPB-AJB Document 1 Filed 02/03/21 Page 23 of 23




DATED: February 3, 2021

                                         By: /s/ Daniel Brennan
                                         Daniel Brennan, Esq.
                                         Credit Repair Lawyers of America
                                         GA Bar Number 271142
                                         22142 West Nine Mile Road
                                         Southfield, MI 48033
                                         Telephone: (404) 591-6680
                                         E-Mail: daniel@crlam.com
                                         Attorneys for Plaintiff Thomas Merritt




                                    23
